UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

3B MEDICAL, INC.,
                            Plaintiff,
                                                     19 Civ. 3545 (KPF)
                     -v.-
SOCLEAN, INC.,                                             ORDER

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      On June 11, 2021, the Second Circuit issued its mandate remanding the

case back to this Court. (Dkt. #71). Accordingly, Defendant shall answer the

complaint on or by July 7, 2021. Additionally, on or by July 17, 2021, the

parties shall submit a joint status update and a Proposed Civil Case

Management Plan and Scheduling Order. The parties shall use this Court’s

form Proposed Civil Case Management Plan and Scheduling Order, which is

also available at http://nysd.uscourts.gov/judge/Failla.

      SO ORDERED.

Dated:      June 11, 2021
            New York, New York            __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
